DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 17/042,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same features as shown in the following table.
Instant Application 17/042,078
Conflicting Application 17/042,076
1. An electromechanical generator for converting mechanical vibrational energy into electrical energy, the electromechanical generator comprising: 
a central mast, 
an electrically conductive coil assembly fixedly mounted to the mast, the coil assembly at least partly surrounding the mast, 

a magnetic core assembly movably mounted to the mast for linear vibrational motion along an axis about an equilibrium position on the axis, the magnetic core assembly at least partly surrounding the coil assembly and the mast, 
a biasing device mounted between the mast and the magnetic core assembly to bias the magnetic core assembly in opposed directions along the axis towards the equilibrium position, the biasing device comprising a pair of first and second plate springs, each of the first and second plate springs having an inner edge respectively fitted to first and second opposite ends of the mast and an outer edge fitted to the magnetic core assembly, the outer edge of the first plate spring being fitted to a first end part of the magnetic core assembly and the outer edge of the second plate spring being fitted to a second end part of the magnetic core assembly, and 











                                                 a resilient device mounted between the biasing device and the magnetic core assembly, the resilient device being configured to be deformed between the biasing device and the magnetic core assembly when the magnetic core assembly has moved, by the linear vibrational motion, away from the equilibrium position by a predetermined non-zero threshold amplitude, the resilient device comprising a pair of first and second flat spring elements, each of the first and second flat spring elements having an outer edge fitted to the magnetic core assembly and a free inner edge spaced radially outwardly from the mast and 

a central mast, 
an electrically conductive coil assembly fixedly mounted to the mast, the coil assembly at least partly surrounding the mast, 

a magnetic core assembly movably mounted to the mast for linear vibrational motion along an axis about an equilibrium position on the axis, the magnetic core assembly at least partly surrounding the coil assembly and the mast, 
a biasing device mounted between the mast and the magnetic core assembly to bias the magnetic core assembly in opposed directions along the axis towards the equilibrium position, the biasing device comprising a pair of first and second plate springs, each of the first and second plate springs having an inner edge respectively fitted to first and second opposite ends of the mast and an outer edge fitted to the magnetic core assembly, the outer edge of the first plate spring being fitted to a first end part of the magnetic core assembly and the outer edge of the second plate spring being fitted to a second end part of the magnetic core assembly, wherein each of the first and second plate springs comprises a spring member comprising an inner portion, which is 

15. An electromechanical generator according to claim 1 further comprising a resilient device mounted between the biasing device and the magnetic core assembly, the resilient device being configured to be deformed between the biasing device and the magnetic core assembly when the magnetic core assembly has moved, by the linear vibrational motion, away from the equilibrium position by a predetermined non-zero threshold amplitude, the resilient device comprising a pair of first and second flat spring elements, each of the first and second flat spring elements having an outer edge fitted to the magnetic core assembly and a free inner edge spaced radially outwardly from the mast and spaced axially inwardly of the respective first and 


7. An electromechanical generator according to claim 6 wherein the first and second spacers extend radially outwardly of the mast and define respective first and second faces each of which is oriented inwardly towards, and spaced from, in a direction along the axis, the respective free inner edge of the respective first and second flat spring elements.
16. An electromechanical generator according to claim 15, further comprising a pair of first and second spacers, the first spacer being fitted between the first plate spring and a first surface of the mast, and the second spacer being fitted between the second plate spring and a second surface of the mast, the first and second surfaces being located at the respective first and second opposite ends of the mast, and 


           wherein the first and second spacers extend radially outwardly of the mast and define respective first and second faces each of which is oriented inwardly towards, and spaced from, in a direction along the axis, the respective free inner edge of the respective first and second flat spring element.


17. An electromechanical generator according to claim 16 wherein the first and second faces are spaced from, in the direction along the axis, the respective free inner edge of the respective first and second flat spring elements by a respective gap having a predetermined length.
9. An electromechanical generator according to claim 1 wherein only the outer edge of each of the first and second flat spring elements is in contact with any other part of the electromechanical generator.
18. An electromechanical generator according to claim 15 wherein only the outer edge of each of the first and second flat spring elements is in contact with any other part of the electromechanical generator.
10. An electromechanical generator according to claim 9 wherein each of the first and second flat spring elements has an inner surface which faces the magnetic core assembly, and a peripheral portion of each inner surface contacts the magnetic core assembly.
19. An electromechanical generator according to claim 18 wherein each of the first and second flat spring elements has an inner surface which faces the magnetic core assembly, and a peripheral portion of each inner surface contacts the magnetic core assembly.
11. An electromechanical generator according to claim 10 wherein the peripheral portion of each inner surface contacts an upstanding peripheral edge of the magnetic core assembly.
20. An electromechanical generator according to claim 19 wherein the peripheral portion of each inner surface contacts an upstanding peripheral edge of the magnetic core assembly.




Allowable Subject Matter
Claims 2-5 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claims is the inclusion of the limitation “a resilient device...the resilient device comprising a pair of first and second flat spring elements, each of the first and second flat spring elements having an outer edge fitted to the magnetic core assembly and a free inner edge spaced radially outwardly from the mast and spaced axially inwardly of the respective first and second plate spring” in all the claims which is not found in the prior art references in combination with the other claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832